11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                     JUDGMENT


In re Grand Jury Investigation,               * From the 35th District Court
                                                of Brown County, Texas
                                                Trial Court No. CR24457.

Vs. No. 11-16-00206-CR                        * August 25, 2016

                                              * Per Curiam Memorandum Opinion
                                                (Panel consists of: Wright, C.J.,
                                                Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that the
appeal should be dismissed for want of jurisdiction. Therefore, in accordance
with this court’s opinion, the appeal is dismissed.